                Case 20-11558-KBO             Doc 724       Filed 08/12/20   Page 1 of 3




 UNITED STATES BANKRUPTCY COURT
      DISTRICT OF DELAWARE

 ---------------------------------------------------------- x
 In re                                                      :   Chapter 11
                                                            :
 24 HOUR FITNESS WORLDWIDE, INC., et :                          Case No. 20-11558 (KBO)
 al.,
                                                            :
                   Debtors.                                 :   (Jointly Administered)
                                                            :
 ---------------------------------------------------------- x

                           DECLARATION OF TSAN ABRAHAMSON
                               ON BEHALF OF COBALT LLP

        I, Tsan Abrahamson, pursuant to 28 U.S.C. G1746, hereby declare that the following is

true to the best of my knowledge, information, and belief;

        1.       I am the Founding Partner of Cobalt LLP “Cobalt”, which maintains offices at

1912 Bonita Avenue, Berkeley, CA 94704.

        2.       On June 15, 2020, 24 Hour Fitness Worldwide, Inc. and its debtor affiliates, as

debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the

“Debtor”), retained the firm to provide legal services (the “Services”).

        3.       The Services include the following: Advertising & Promotions.

        4.       The arrangements for compensation and reimbursement of the Firm include the

following (hourly/contingent, etc): Hourly compensation.

                 (a) Average Hourly Rate: $650.00/hour.
                 Case 20-11558-KBO        Doc 724      Filed 08/12/20      Page 2 of 3




                 (b) Estimated average monthly compensation based on prepetition retention (if

                    Firm was employed prepetition): $200.00.



           5.    The Firm may have performed services in the past, and may perform services in

the future, in matters unrelated to these chapter 11 cases, for persons that are parties in interest in

the Debtors’ chapter 11 cases. As part of its customary practice, the Firm is retained in cases,

proceedings, and transaction involving many different parties, some of whom may represent or

be claimants, employees of the Debtors, or other parties in interest in theses chapter 11 cases.

The Firm does not perform services for any such person in connection with these chapter 11

cases. In addition, except as set forth below, the Firm does not have any relationship with any

such persons, their attorneys or their accountants that would be adverse to the Debtors or their

estates.

           6.    Neither I nor any principal of or professional employed by the Firm has agreed to

share or will share any portion of the compensation to be received from the Debtors with any

other person other than the principals and regular employees of the firm.

           7.    Neither I nor any principal of or professional employed by the Firm, insofar

as I have been able to ascertain, holds or represents any interest adverse to the Debtors or

their estates with respect to the matters upon which they are to be retained.

           8.    As of June 15, 2020 (The “Petition Date”) The Debtors owed the Firm $1,235.00

in respect of prepetition services provided to the Debtors on January 2020.

           9.    As of the Petition Date, the Firm held no prepetition retainer.

           10.   As of the Petition Date, the Debtors owed no individual, member or associate

of the Firm individually any money.


                                                   2
             Case 20-11558-KBO        Doc 724     Filed 08/12/20     Page 3 of 3




       11.    The Firm is conducting further inquiries regarding its retention by any

creditors of the Debtors, and, upon conclusion of that inquiry, or at any time during the

period of its employment, if the Firm should discover any facts bearing on the matters

described herein, the Firm will supplement the information contained in this Declaration.

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

        
Dated: ___________, 2020


                                                        __________________________________________
                                                                             Tsan Abrahamson
                                                                              Founding Partner
                                                                                      Cobalt LLP
                                                                           1912 Bonita Avenue
                                                                            Berkeley, CA 94704

                                                                                 510-841-9800




                                              3
